NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims.
The amended claims recite an automatic analyzer for conducting component analysis by performing measurement on a reaction liquid that was caused to react chemically in a reaction vessel, the analyzer comprising: 
a probe for suctioning a sample or a reagent and discharging the sample or the reagent into a reaction vessel; 
a cleaning bath in which to clean the probe; 
a cleaning water supply unit for supplying cleaning water to the cleaning bath to clean the probe; 

wherein the cleaning bath comprises: 
a discharge channel oriented obliquely downward with respect to the probe including an outlet through which the cleaning water is discharged, 
a cleaning water outlet including a channel oriented obliquely downward with respect to the probe and including a wall separating the channel from the discharqe channel, the cleaninq water outlet dedicated to discharging, into the cleaning bath, the cleaning water supplied from the cleaning water supply unit, and 
a compressed air outlet that is independent of the cleaning water outlet, oriented obliquely downward with respect to the probe inserted in the cleaning bath, dedicated to discharging the compressed air supplied from the compressed air supply unit toward the probe inserted in the cleaning bath, 
wherein the compressed air outlet dedicated to discharging the compressed air is disposed above the cleaning water outlet dedicated to discharging the cleaning water, 
wherein the channel of the cleaning water outlet includes an inlet through which cleaning water flows into from the cleaning water supply unit and an outlet through which the cleaning water flows out of the channel into the cleaning bath, and 

US 2015/0204895, 2018/0128847, 2016/0363604, 2016/0069922 are made of the record.
These documents and the documents cited and applied in the previous Office actions are considered to be the closest prior art with respect to the instant claims.
However, the prior art taken alone or in combination fails to teach or fairly suggest an analyzer comprising all the limitati0ns recited by the claims.
Specifically the prior art fails to teach or reasonably suggest an analyzer comprising the cleaning bath comprising: 
a discharge channel oriented obliquely downward with respect to the probe including an outlet through which the cleaning water is discharged, 
a cleaning water outlet including a channel oriented obliquely downward with respect to the probe and including a wall separating the channel from the discharqe channel, the cleaninq water outlet dedicated to discharging, into the cleaning bath, the cleaning water supplied from the cleaning water supply unit, and 
a compressed air outlet that is independent of the cleaning water outlet, oriented obliquely downward with respect to the probe inserted in the cleaning bath, dedicated to discharging the compressed air supplied from the compressed air supply unit toward the probe inserted in the cleaning bath, 

wherein the channel of the cleaning water outlet includes an inlet through which cleaning water flows into from the cleaning water supply unit and an outlet through which the cleaning water flows out of the channel into the cleaning bath, and 
wherein the outlet of the channel of the cleaning water outlet is disposed above the inlet of the channel of the cleaning water
together with all other limitations recited by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711